Filed 10/15/13 Jasmine J. v. Super. Ct. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



JASMINE J.,                                                                                F067941

         Petitioner,                                                        (Super. Ct. No. JD127674-00)

                   v.
                                                                                         OPINION
THE SUPERIOR COURT OF KERN COUNTY,

         Respondent;

KERN COUNTY DEPARTMENT OF SOCIAL
SERVICES,

         Real Party in Interest.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Louie L.
Vega, Judge.
         Jasmine J., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-




*        Before Wiseman, Acting P.J., Franson, J. and Peña, J.
       Jasmine J. (mother), in propria persona, filed a “Notice of Intent to File Writ
Petition” (see Cal. Rules of Court, rule 8.450) after a juvenile court ordered the setting of
a Welfare and Institutions Code section 366.261 permanency planning hearing as to her
10-year-old daughter, Kelly. Simultaneously, mother submitted a writ petition that did
not comport with the procedural requirements of California Rules of Court, rule 8.452,
subdivision (b).2 Once the juvenile writ record was prepared, this court advised mother
of her petition’s deficiency and encouraged mother to complete and file a new petition.
Mother did not file a new petition and the time to do so lapsed.
       In our previous notice to mother, we added “in the event you do not file a new
petition, this court shall attempt to review the petition which you attached with your
Notice [of Intent].” We have consequently attempted to review mother’s premature
petition and will dismiss it as inadequate.
                     PROCEDURAL AND FACTUAL HISTORY
       In October 2011, Kern County Department of Human Services (department)
placed then nine-year-old Kelly into protective custody after mother was arrested on an
accessory charge (Pen. Code, § 32). Months earlier, mother’s live-in boyfriend allegedly
murdered their roommate in the home where Kelly also resided. At the time, mother and
Kelly were living among known drug users. However, this was not the first time.
Mother had a history of residing with Kelly in places where drug and criminal activities



1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2      The writ petition must contain a “points and authorities memorandum” that must:
provide a summary of the significant facts, limited to matters in the record; state each
point under a separate heading or subheading summarizing the point and support each
point by argument and citation of authority; and support any references to a matter in the
record by a citation to the record, explaining the significance of any cited portion of the
record and note any disputed aspects of the record. (Cal. Rules of Court, rule 8.452(b).)




                                              2
occurred. Mother, along with a current roommate, also smoked marijuana in front of
Kelly.
         These circumstances formed the basis of the department’s juvenile dependency
petition that alleged mother’s failure to protect Kelly (§ 300, subd. (b)). At a February
2012, combined dependency jurisdictional/dispositional hearing, mother waived her
rights and submitted to the petition based on a number of social worker’s reports detailing
the evidence supporting the petition. Thereafter, the court exercised its dependency
jurisdiction over Kelly, removed her from mother’s custody, and placed the child with
her father. Mother did not appeal the juvenile court’s disposition.
         Despite court-ordered reunification services for mother, she did not make
acceptable efforts to participate in services and made only minimal progress in addressing
the issues that led to Kelly’s removal. Because there was not a substantial probability
that the child could be returned to mother’s care within another six months, the juvenile
court terminated reunification services for mother in December 2012. Mother did not
appeal the juvenile court’s order.
         Meanwhile, the father’s substance abuse led the juvenile court to remove Kelly
from the father’s custody. Although the court ordered reunification services for the
father, he failed to regularly participate and make substantial progress towards
reunification. As a result, the juvenile court, in August 2013, terminated reunification
services for the father and set the section 366.26 hearing to select and implement a
permanent plan for Kelly.
                                        DISCUSSION
Inadequate Petition
         The purpose of a writ proceeding, such as this, is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is up to a


                                                3
petitioner to raise specific issues related to the setting order and substantively address
them. (§ 366.26, subd. (l).) This court will not independently review the record for
possible error. (In re Sade C. (1996) 13 Cal. 4th 952, 994.)
         In her premature petition mother stated there was no basis for the dependency
petition and detention of her daughter. According to mother, the department lied and
made false allegations. The time to raise such a claim has long since passed. A writ
petition challenging a juvenile court setting order does not entitle the petitioner to go
back in time and dispute prior orders for which the statutory time for filing an appeal has
passed. (Steve J. v. Superior Court (1995) 35 Cal. App. 4th 798, 811.) In addition, mother
ignored her waiver of rights and submittal to the juvenile dependency petition on the
basis of the social worker’s reports, which supported the court’s exercise of dependency
jurisdiction. In other words, she expressly waived the right to contest the contents of the
social worker’s reports and may not do so now.
       Otherwise, mother’s premature petition made no claim of error as to the juvenile
court’s setting order. She did ask that any decision regarding her parental rights “be put
on hold until after my trial takes place.” Mother made no showing, however, that she
was entitled to such relief as a matter of law. Accordingly, we dismiss mother’s
premature petition as inadequate.
                                      DISPOSITION
       The premature petition for extraordinary writ is dismissed as inadequate. This
opinion is immediately final as to this court.




                                                 4